DETAILED ACTION

Application Status
	Claims 1-20 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/23/2019 has been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10556622 B1. 
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 10556622 B1. 
Claims 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. US 10556622 B1. 
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. US 10556622 B1. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. US 10556622 B1. 
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. US 10556622 B1. 
Claims 8 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. US 10556622 B1. 
Claims 9 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. US 10556622 B1. 
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 10556622 B1. 
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. US 10556622 B1. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent US 10556622 B1 include all of the features and limitations recited in the claims of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Just (DE 102008039949 A1).
	With respect to claim 1, Just discloses: A chassis for a vehicle, the chassis comprising: a frame having a first end and an opposing second end, the frame including: a first frame rail (22, Fig. 2) defining a first channel; a second frame rail (24) defining a second channel, the second frame rail spaced from the first frame rail; and a cross member assembly (1) coupled to the first end of the frame and extending between the first frame rail and the second frame rail, the cross member assembly including: a first end plate (4) positioned within and releasably received by the first channel of the first frame rail; a second end plate (6) positioned within and releasably received by the second channel of the second frame rail; and a cross member (8) extending between the first end plate and the second end plate.
With respect to claim 2, Just discloses: the first end plate (4) defines a first tow eye (28) and the second end plate (6) defines a second tow eye (28).
Note, the tow eyes ("receptacles" 28, Fig. 1) disclosed by Just are illustrated in Fig. 4 as being used to support a mounting plate. However, Just discloses that the receptacles are usable for mounting other parts as well (see paragraph [0028]). Just also notes that in the prior art such receptacles are known to be used for towing (see paragraph [0010]).
With respect to claim 3, Just discloses: the first end plate (4, Fig. 1) defines a first tie down (28) and the second end plate (6) defines a second tie down (28). 
  With respect to claim 4, Just discloses: the first end plate (4) defines a first plurality of apertures (18) positioned to facilitate releasably coupling the first end plate to the first frame rail with a first plurality of fasteners ("screws", paragraph [0022]), and wherein the second end plate (6) defines a second plurality of apertures (18) positioned to facilitate releasably coupling the second end plate to the second frame rail with a second plurality of fasteners ("screws", paragraph [0022]).
Claims 15-18 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Fleming (US 20040148778 A1).
With respect to claim 15, Fleming discloses: A chassis for a vehicle, the chassis comprising: a frame having a first end and an opposing second end, the frame including: a first frame rail (27, Fig. 6); a second frame rail (27) spaced from the first frame rail; a first cross member (33) coupled to the first end of the frame and extending between the first frame rail and the second frame rail; and a second cross member (34) coupled to the opposing second end of the frame and extending between the first frame rail and the second frame rail; wherein at least one of the first cross member is releasably coupled (see paragraph [0040] and brackets 22, Fig. 2) to the first end of the frame or the second cross member is releasably coupled to the opposing second end of the frame.
With respect to claim 16, Fleming discloses: a first plate (38, Fig. 6) coupled to a first lateral end of the first cross member, the first plate releasably coupled to the first frame rail (see paragraph [0040]); and a second plate (38) coupled to an opposing second lateral end of the first cross member, the second plate releasably coupled to the second frame rail.
With respect to claim 17, Fleming discloses: the first frame rail (27, Fig. 6) defines a first channel (interior surface of frame rail), wherein the second frame rail (27) defines a second channel (interior surface of frame rail), wherein the first plate (38) is positioned within the first channel of the first frame rail, and wherein the second plate (38) is positioned within the second channel of the second frame rail.
With respect to claim 18, Fleming discloses: the first cross member (33) has (i) a first flange (portion of 33 bolted to 38, see Fig. 6) positioned to interface with and that is coupled to the first plate (38) and (ii) a second flange (portion of 33 bolted to 38 on opposing side of cross member 33) positioned to interface with and that is coupled to the second plate (38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1).
With respect to claim 5, Just discloses all of the features as set forth above but is silent in teaching: a first extension positioned to interface with and that is coupled to the first end plate and a second extension positioned to interface with and that is coupled to the second end plate. 
Just instead discloses that the cross member assembly is a single cast piece (see paragraph [0006]). In other words, no portion of the cross member interfaces with the end plate, because the cross member and the end plate are a unitary piece. 
However, before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just to have the end plates manufactured as separate components. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). Such a person would have found the modification desirable to provide a cross member assembly that does not to be replaced entirely in the event that a single end plate is damaged. Note, Just discloses advantages of constructing the cross member assembly as a unitary construction; however, these disclosures are not considered to teach away from the claimed invention because they suggest a preferred embodiment rather than criticize, discredit, or otherwise discourage a multi-component cross member assembly. 
As modified to have the end plates manufactured as separate components, Just discloses: the cross member has (i) a first extension (rearward extending portion of cross member, illustrated near 16, Fig. 1) positioned to interface with and that is coupled to the first end plate (planar portion of 4) and (ii) a second extension ((rearward extending portion of cross member, illustrated near 16, Fig. 1) positioned to interface with and that is coupled to the second end plate (6).
With respect to claim 6, Just discloses all of the features as set forth above but only discloses a front cross member assembly rather than a first and second cross member assembly at opposing ends of first and second frame rails. 
However, before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Just to have a second cross member assembly at an opposing end of the frame to arrive at the claimed invention. Such a modification would have been obvious because it is merely a duplication of parts (see MPEP 2144.04 VI. B.) and such a person would have been motivated to make the modification to stabilize a vehicle at both ends of its frame.
With respect to claim 8, as modified above, Just discloses: the second cross member assembly includes: a third end plate positioned within and releasably received by the first channel of the first frame rail; a fourth end plate positioned within and releasably received by the second channel of the second frame rail; and a second cross member extending between the third end plate and the fourth end plate. 
Just, as modified is considered to disclose these features because the modification above to duplicate the first cross member assembly to provide a second cross member assembly would also include duplicating the end plates and positioning them within the first and second frame rails respectively as was disclosed with the first cross member assembly.
With respect to claim 9, Just discloses all of the features as set forth above but is silent in teaching: the first frame rail and the second frame rail are a first set of frame rails having a first length, and wherein the first set of frame rails is interchangeable with a second set of frame rails having a second length different than the first length. However, before the effective filing date, It would have been an obvious matter of design choice to provide frame rails of different lengths, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Such a person may be motivated to use shorter frame rails for a vehicle that is intended for urban use where turns are tighter. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Fleming (US 20030067152 A1).
With respect to claim 7, Just as modified above discloses all of the features except: the second cross member assembly has a different structure than the first cross member assembly. 
Fleming discloses a similar chassis comprising a first and second cross member assembly (33/34, Fig. 6), wherein the second cross member assembly has a different structure than the first cross member assembly. Fleming further discloses that the use of differently structured cross bars is useful, “to meet a truck’s manufacturer’s particular requirements for strength, engine position, and other requirements”.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the structure of the second cross member assembly to arrive at the claimed invention and to provide a cross member for a truck that meets the truck’s manufacturing requirements for strength and engine position. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Most (US 20030067152 A1).
With respect to claim 10, Just discloses all of the features as set forth above but is silent in teaching: a first lift structure coupled to the frame proximate the first end of the frame; and a second lift structure coupled to the frame rearward of the first lift structure; wherein a position of the second lift structure is variable based on a length of the frame; and wherein the first lift structure is positioned in a consistent location relative to the first end of the frame regardless of the length of the frame.
Most discloses a similar chassis having a first lift structure (50, Fig. 2) coupled to a frame (40) proximate a first end of the frame and a second lift structure (50) coupled to the frame rearward of the first lift structure. Regarding the limitations in claim 9 associated with the positions of the first and second lift structure, it would have been obvious to a person having ordinary skill in the part position the lift structures anywhere along the vehicle's frame to arrive at the claimed invention because such a modification is merely a rearrangment of parts (see MPEP 2144.04 VI. C.). Such a person would have been motivated to make the modifications to adjust the weight distribution over the vehicle frame. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Just in view of Most to provide a first and second lift structure to provide mounting options for a floor panel as taught by Most (see paragraph [0019]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Von Mayenburg (US 6286868 B1).
With respect to claim 11, Just discloses all of the features as set forth above but is silent in teaching: a frame liner coupled to an interior surface of the first frame rail and the second frame rail. 
Von Mayenburg discloses a similar chassis having a first frame rail and a second frame rail (frame rails illustrated, not numbered, Fig. 3) and a frame liner (72/70) coupled to an interior surface of the first and second frame rail respectively. Von Mayenburg discloses that the frame liners are useful for reinforcing areas of high stress (see Col. 2, LL. 24-26). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Just in view of Von Mayenburg to include frame liners to arrive at the claimed invention and to reinforce the frame. 
With respect to claim 12, Just in view of Von Mayenburg disclose: a position of the frame liner (Von Mayenburg; 70/72, Fig. 3) is variable (see Col. 2, LL. 24-26). Since Von Mayenburg discloses using frame liners of different lengths, Von Mayenburg also discloses frame liners with a variable position since frame liners of different lengths cannot cover exactly the same areas of frame rail. 
With respect to claim 13, Just in view of Von Mayenburg discloses: a first frame liner having a third length, and wherein the first frame liner is interchangeable with a second frame liner having a fourth length different than the third length (see “variable”, Col. 2, LL. 24-26). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Just (DE 102008039949 A1) in view of Ebert (EP 1640251 B1).
With respect to claim 14, Just discloses all of the features as set forth above but is silent in teaching: a reinforcement assembly coupled to an exterior surface of the first frame rail and the second frame rail, the reinforcement assembly including at least one longitudinal reinforcement member and a plurality of plates coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to the exterior surface of the frame along a length of the frame.
Ebert discloses: a similar chassis having a reinforcement assembly coupled to an exterior surface of a first frame rail (4, Fig. 5) and a second frame rail (see Fig. 4), the reinforcement assembly including at least one longitudinal reinforcement member (5, Fig. 4) and a plurality of plates (20/21, Fig. 5) coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to the exterior surface of the frame along a length of the frame. 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Just in view of Ebert to have a reinforcement assembly to arrive at the claimed invention and in order to strengthen the chassis. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming  (US 20040148778 A1) in view of Von Mayenburg (US 6286868 B1).
With respect to claim 19, Fleming discloses all of the features as set forth above but is silent in teaching: at least one of: 
(i) a reinforcement assembly including at least one longitudinal reinforcement member and a plurality of plates coupled to the at least one longitudinal reinforcement member, the plurality of plates coupled to an exterior surface of the first frame rail and the second frame rail; 
(ii) a frame liner coupled to an interior surface of the first frame rail and the second frame rail, wherein at least one of a position or a length of the frame liner is variable; or 
(iii) a first lift structure coupled to the frame proximate the first end of the frame and a second lift structure coupled to the frame rearward of the first lift structure, wherein a position of the second lift structure is variable.
Von Mayenburg discloses a similar chassis having a first frame rail and a second frame rail (frame rails illustrated, not numbered, Fig. 3) and a frame liner (72/70) coupled to an interior surface of the first and second frame rail respectively. Von Mayenburg discloses that the frame liners are useful for reinforcing areas of high stress (see Col. 2, LL. 24-26). 
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to modify Fleming in view of Von Mayenburg to include frame liners to arrive at the claimed invention and to reinforce the frame. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fleming  (US 20040148778 A1) in view of Deets (US 20040062620 A1).
	With respect to claim 20, Fleming discloses: A chassis for a vehicle, the chassis comprising: a frame having a first end and an opposing second end, the frame including: a first frame rail (27, Fig. 6); a second frame rail (27) spaced from the first frame rail; a first cross member (33) coupled to the first end of the frame and extending between the first frame rail and the second frame rail; and a second cross member (34) coupled to the opposing second end of the frame and extending between the first frame rail and the second frame rail; wherein at least one of the first cross member is releasably coupled (see paragraph [0040] and brackets 22, Fig. 2) to the first end of the frame or the second cross member is releasably coupled to the opposing second end of the frame.
Though Fleming discloses a chassis for a truck, Fleming does not explicitly disclose: a rear axle assembly, a front axle assembly, a cab, or an engine. 
Deets discloses a truck having: a front and rear axle assembly coupled to the chassis (see front and rear wheels; Fig. 3), a cab (2) coupled to the chassis; and an engine (see “engine”, paragraph [0047]) configured to drive at least one of the front axle assembly or the rear axle assembly.
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify Fleming in view of Deets to provide a rear axle assembly, front axle assembly, cab, and engine as claimed to allow the chassis disclosed by Fleming to be usable as a chassis for an assembled vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses chassis structures for vehicles in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D LEE/Examiner, Art Unit 3616                                         

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614